DETAILED ACTION
The action is responsive to the amendment filed on 12/17/2021. Claims 1-20 are pending in the case. Claims 1, 15 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Huang et al. (US Patent Pub. No. 20130006957 A1) discloses a user gesture to indicate an area of interest of an image on a screen, identifying an entity in the area of interest, identifying context associated with the area of interest, performing a search based on the context, providing potential search query terms based on the context and user selection of a potential search query term to filter search results.
Zadeh et al. (US Patent Pub. No. 20140201126 A1) discloses evaluating an image using image recognition to identify an activity being performed in the image by an entity in the image.
Alexander (US Patent No. 7831609 B1) discloses determining if a set of search results is less than a first threshold number of search results and expanding a search query by adding optional keywords or changing keywords to be optional and determining if a set of search results is more than a threshold number of search results and narrowing a search query by adding required keywords.
Mei et al. (US Patent Pub. No. 20120294520 A1) discloses displaying a content item associated with a search result when interacting with the search result.
Lucovsky et al. (US Patent Pub. No. 20070130126 A1) discloses refining search queries based upon context associated with a received message where the context is identified based upon a location of a sender of the received message.

DePue et al. (US Patent Pub. No. 20090063448 A1) discloses a filtered list of search results that comprise results from a local network search.
Choi et al. (US Patent Pub. No. 20120166450 A1) discloses removing search query terms from a search query when a number of search results is below a threshold number.
Herberger et al. (US Patent Pub. No. 20080275869 A1) discloses replacing search query terms with broader terms when a number of search results is less than a threshold number.
Campbell et al. (US Patent Pub. No. 20140188862 A1) discloses broadening a search query when a number of search results is less than a threshold number.
However the features of utilizing a visual effect to indicate an area of interest of a user interface of a client device, wherein utilizing the visual effect comprises distorting a secondary area, of the user interface, not included in the area of interest but not distorting the area of interest when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171